         Case 1:19-cv-03557-RDM Document 35 Filed 02/27/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                           )
 COMMITTEE ON OVERSIGHT AND                )
  REFORM, UNITED STATES HOUSE OF )
  REPRESENTATIVES,                         )
                                           )
                             Plaintiff,    )
                                           )
                    v.                     )          No. 19-cv-3557 (RDM)
                                           )
 WILLIAM P. BARR, in his official capacity )
  as Attorney General of the United        )
  States, et al.,                          )
                                           )
                             Defendants.   )
                                           )

                                   JOINT STATUS REPORT

       Plaintiff Committee on Oversight and Reform of the U.S. House of Representatives (the

“Committee”), and Defendants Barr and Ross, in their official capacities, respectfully submit this

further report on their continuing efforts to resolve their differences over the subpoenas served

on Defendants by the Committee, in accordance with the parties’ Joint Status Report of February

13, 2020 (ECF No. 34), and the Court’s Minute Order of February 14, 2020.

       Since their February 13 report, the parties have continued to confer and exchange written

proposals concerning the additional documents sought by the subpoenas apart from those

identified by the Committee as “priority” documents. The parties respectfully propose,

therefore, that they update the Court again on their efforts to reach an accommodation

concerning these documents by joint status report on March 12, 2020. 1



   1
      Defendants remain of the view, as stated in the parties’ February 13, report, that an
accommodation may also be possible regarding the priority documents. If the Committee were
to explain its need for specific items of information withheld from the priority documents,
Defendants are still prepared to explore various possible means of providing the Committee with
         Case 1:19-cv-03557-RDM Document 35 Filed 02/27/20 Page 2 of 3



                                             Respectfully submitted,

                                             /s/ Douglas N. Letter
                                             Douglas N. Letter (DC Bar No. 253492)
                                                 General Counsel
                                             Todd B. Tatelman (VA Bar No. 66008)
                                                 Principal Deputy General Counsel
                                             Megan Barbero (MA Bar No. 668854)
                                                 Deputy General Counsel
                                             Josephine Morse (DC Bar No. 1531317)
                                                 Deputy General Counsel
                                             Adam A. Grogg (DC Bar No. 1552438)
                                                 Associate General Counsel

                                             OFFICE OF GENERAL COUNSEL
                                             U.S. HOUSE OF REPRESENTATIVES
                                             219 Cannon House Office Building
                                             Washington, D.C. 20515
                                             Telephone: (202) 225-9700
                                             douglas.letter@mail.house.gov

                                             David A. O’Neil (DC Bar No. 1030615)
                                             Anna A. Moody (DC Bar No. 1047647)
                                             Laura E. O’Neill (DC Bar No. 1033764)
                                             Nathaniel Johnson (DC Bar No. 241433)

                                             DEBEVOISE & PLIMPTON, LLP
                                             801 Pennsylvania Ave. NW
                                             Washington, D.C. 20004
                                             Telephone: (202) 383-8000

                                             Counsel for Plaintiff the Committee on Oversight
                                                and Reform, U.S. House of Representatives


information it seeks, while still protecting the confidentiality of internal Executive Branch
deliberations.
    The Committee’s position remains that the parties’ fundamental legal dispute prevents any
accommodation regarding the “priority” documents. As the Committee explained in the
February 13 report, it has established its need and legislative purpose for the priority documents
numerous times. See ECF No. 34 at 2. Defendants seek to unilaterally impose a heightened,
redaction-by-redaction standard for disclosure of the priority documents that is wholly
unsupported by the operative law. Defendants have given every indication that, regardless of
what the Committee says, they will never consider their proposed standard satisfied. See id. at 3.
The Committee further notes that Defendants have not offered to produce any of the priority
documents, but rather have indicated that they would consider providing only newly created
written responses to general questions about Defendants’ conduct. Accordingly, the parties are
at impasse and require judicial resolution regarding the priority documents.


                                                2
        Case 1:19-cv-03557-RDM Document 35 Filed 02/27/20 Page 3 of 3




                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   DAVID M. MORRELL
                                   Deputy Assistant Attorney General

                                   ELIZABETH J. SHAPIRO
                                   Deputy Director

                                    /s/ James J. Gilligan
                                   JAMES J. GILLIGAN
                                   Special Litigation Counsel

                                   GARY D. FELDON (DC Bar No. 987142)
                                   STEVEN A. MYERS (NY Bar No. 4823043)
                                   Trial Attorneys

                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   P.O. Box 883
                                   Washington, D.C. 20044
                                   Telephone: (202) 514-3358
                                   Fax:        (202) 616-8470
                                   E-mail:     james.gilligan@usdoj.gov

                                   Attorneys for Defendants




February 27, 2020




                                      3
